Citation Nr: 1418361	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, including as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared before the undersigned at a Travel Board hearing in December 2010.  The record contains a transcript of that hearing.

The Board remanded the issue on appeal in July 2012 for further development.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals records that are duplicative or not pertinent to the current appeal.  

In November 2013, the Veteran submitted correspondence raising new claims to include entitlement to an increased rating for hearing loss and left and right knee retropatellar pain syndrome.  The agency of original jurisdiction (AOJ) has not yet adjudicated these issues, and they are REFERRED to the AOJ for appropriate development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The preponderance of the competent medical evidence of record is against finding that the Veteran has a psychiatric disorder, to include depression, which is related to active duty service or is caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not incurred in or related to service, nor was it caused or aggravated by a service-connected disorder, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in January 2009, February 2009, October 2009, and May 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The May 2010 letter further advised the Veteran on the criteria required for substantiating a claim for service connection secondary to service-connected disabilities.  The case was last adjudicated in December 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA treatment records are in the paper or electronic claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided. 

The Veteran was afforded VA examinations in June 2010 and July 2012 in connection with the claim.  As discussed below, the Board finds that the examinations and medical opinions obtained, taken together, are adequate to decide the claim, as they are predicated on a full reading of the Veteran's medical history.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

This appeal was remanded by the Board in July 2012.  In compliance with the remand orders, the Veteran was afforded an additional VA examination in July 2012.  All outstanding, relevant VA treatment records, Social Security Administration (SSA) records, and VA examination reports were acquired and associated with the claims file as requested.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Finally, during the December 2010 Board hearing the undersigned Acting Veterans Law Judge clarified the issue and addressed the Veteran's contentions.  The undersigned also asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  She was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect or injury on the case.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that she has depression which is either caused or aggravated by her service connected disorders.  The Veteran is service-connected for bilateral hearing loss, tinnitus, nevus of the neck, a right knee disorder, and a left knee disorder. 

At the December 2010 Board hearing, the Veteran reported that her tinnitus frequently upset her sleeping and that she had tried using a noise machine but that this did not help.  She stated that her hearing loss requires her to turn the television volume up and makes it difficult for her to understand her 5-year-old son sometimes.  She also stated that her knee pain caused problems sleeping and that the physical limitations it caused her gave her feelings of frustration and agitation.

The Veteran's service treatment records are silent for any complaints related to depression or other psychiatric disorder other than a March 1995 treatment note, in which the Veteran requested to have her birth control implant removed because it was causing depression and irregular menses.

The Veteran applied for disability benefits from the Social Security Administration (SSA) in April 2009 due to depression, fibromyalgia, and headaches, but was not found to be disabled for SSA purposes.

The Veteran's VA treatment records show that she has been treated for symptoms associated with depression through the Central Arkansas Veterans Healthcare System since 2000, as well as at the Houston VA Medical Center from 2005 to 2006.

In June 2000, the Veteran reported having a great deal of stress in her life which caused insomnia, decreased motivation, guilt, and decreased appetite, and was found to have "depression due to the many family stressors in her life."  She was again treated for depression with anxiety in September 2000, and in January 2001 she reported improvement in her symptoms.  In October 2001, she reported having daily headaches that were exacerbated by her ongoing depression, for which she was not currently being treated.  In February 2002, the Veteran was treated for depression and noted to have headaches thought to be related to depression and symptoms that included "significant problems in sleep" and nightmares.  The Veteran was again treated for depression in April, May, and June, 2002.  In October 2003, she reported a past history of treatment for depression, and formal personality testing revealed abnormal personality test results which were "consistent with severe somatization disorder, with underlying depression and anxiety; and passive-aggressive personality traits."  It was noted that people "with similar profiles often react to stress" by developing physical symptoms.  The Veteran continued to report symptoms of depression at several appointments in 2004, and in a May 2004 mental health counseling note shows that the "focus continues to be on her depression and anxiety secondary to her family of origin and marital problems." 

In April 2006 she was treated for depression and reported having worsening insomnia.  In June 2006, the Veteran reported anxiety and migraine headaches, and in August 2006, she reported a history of depression and migraines and having ongoing marital stressors.  In a December 2006 mental health consultation, the Veteran reported family problems and was noted "to have multiple social stressors which have caused her to feel down."  She was diagnosed with depression and anxiety and referred for individual therapy.  In September 2007, the Veteran reported having problems with depression and anxiety and having poor sleep, and continued to report symptoms of depression throughout 2007 and 2008.  On numerous occasions in 2008 she reported experiencing anxiety at home and difficulty with work and school.  At a May 2008 sleep consultation she was found to have hypersomnia due to her medications and depression and insomnia caused by anxiety and depression.  In August 2008, the Veteran was voluntarily admitted for psychiatric treatment for two days due to having thoughts of harming herself or her family members.  In counselling while admitted, she discussed personal problems with her husband, frustrations relating to her children, and her "aches and pains."

In a December 2008 psychiatric evaluation, the Veteran discussed the extreme stress she experienced in her personal life.  The examining clinical psychologist discussed the Veteran's extensive medical history and that based on clinical testing and past negative findings for most of her medical complaints, diagnosed the Veteran with somatoform disorder and stated that "historical data and testing strongly points to the possibility of a Somatization Disorder."

In January 2009, the Veteran reported to her psychiatrist that her physical symptoms were limiting her functioning and causing her depression to worsen.  The psychiatrist diagnosed the Veteran with major depressive disorder "relate largely to her medical problems."  This diagnosis, as written, stayed as her primary diagnosis in all subsequent treatment from that psychiatrist in 2009-2012.  In a July 2009 occupational therapy consult, the Veteran was noted to have depression and pain disorder associated with psychological factors and general medical conditions.

Throughout 2010, the Veteran was regularly treated for major depressive disorder.  On several occasions she reported having a great deal of stress caused by her husband's health.  In March 2010, she stated she had trouble sleeping and was treated for insomnia.  In September 2010, she reported worsening tinnitus.  The Veteran also underwent regular therapy and mental health medication management treatments during 2011 and 2012.  In April 2011, the examiner noted that the Veteran "says anxiety is mostly psychosocial between her husband's behavior and many issues."  At other sessions in 2011 and 2012, the Veteran frequently reported feeling stressed or overwhelmed by family obligations and anxiety related to her son and financial problems.

The Veteran's treating VA psychiatrist, Dr. G.W., stated in a January 2009 letter that the Veteran had been diagnosed with major depressive disorder and that "[s]he also has multiple medical conditions other than her depression including several that she is service connected for."  He stated that she has, "in the past," "been noted to express her mental distress through physical symptoms."  He went on to say that the Veteran "consistently reports not feeling well physically and this in turn worsens her depression.  Her neck and leg pain are especially disabling at times.  It is my opinion that her depression is made worse by these physical conditions."

A September 2010 letter from Dr. G.W. stated that the Veteran had Axis I diagnoses of major depressive disorder and anxiety and Axis III diagnoses of fibromyalgia and headaches.  He wrote that the Veteran had a long history of mental health issues that preceded his interactions with her, and that over the years she "has had quite a bit of chaos in her life" and that "she was also dealing with chronic pain associated with her military injuries."  He then opined that "this chronic pain is one of the factors in her depression.  While there are certainly other factors to consider, her chronic pain impedes her recovery from her depression."

At the Veteran's March 2009 audiological examination, she stated that her tinnitus sometimes prevented her from sleeping.

In June 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran reported that she had been staying home and isolating herself more than she used to, and that she did not do "some things because she does not want to deal with the pain later."  She stated that she had trouble sleeping and sleeps about 6 hours a night with occasional nightmares.  She stated that she has had depression since the 1990s.  She reported having significant family problems, including problems with her husband and a child who had been placed in foster care.  She also described an "extremely chaotic and traumatic childhood," including the abrupt loss of two foster brothers and the electrocution and near death of her father.  She stated that she had had knee and ankle problems since service when someone pushed her down stairs.  The examiner diagnosed the Veteran with dysthymic disorder and described her symptoms as "very mild" and having persisted "for many, many years."  The examiner discussed the Veteran's previous psychiatric treatment, including the January 2009 note from Dr. G.W. attributing her diagnosis to physical conditions, and noted that "it appears that the Veteran herself in that session stated that her physical symptoms were causing her depression and that was incorporated in Dr. [G.W.]'s diagnosis at that time."  The examiner ultimately found that "the Veteran's depression has a variety of likely etiologies including her chaotic early childhood, relationship issues, psychosocial issues."  The examiner also noted that the Veteran's depression and emotional issues "were noted in many instances when physical issues were not mentioned and were not a major part of the scenario," and that it was therefore less likely as not that her psychiatric disorders were secondary to service-connected disabilities.

In July 2012, the Veteran was afforded an additional VA examination.  The Veteran reported having occasional nightmares and having first experienced anxiety when she was young and her father was electrocuted.  She reported sleeping 8-10 hours a night and having nocturia 1-2 times a night.  She stated that she no longer enjoys leaving the house or socializing.  The examiner diagnosed her with dysthymic disorder.  The examiner reviewed the full record and ultimately opined that the Veteran's dysthymic disorder was less likely as not secondary to her service-connected physical health conditions.  She explained that this conclusion was based on the totality of the record, including the Veteran's prior reports of a chaotic childhood, the lack of any complaints at that time relating physical health issues to mental health, and the significant documentation over the years of her mental health treatment relating primarily to family and marital relationship problems.  The examiner further stated that there was no evidence to suggest that the Veteran's depression was aggravated by her service-connected disabilities, as "the depressive symptoms have varied significantly over time and appear to increase during times of family stressors and decrease when these stressors have diminished."  In a July 2012 addendum to the VA examination, the examiner noted that the Veteran had informed her that tinnitus kept her from falling asleep.

In light of the foregoing evidence, the preponderance of the most probative evidence weighs against granting service connection.

The weight of the competent medical evidence of record fails to establish a link between the Veteran's current psychiatric disorder and her service-connected disabilities.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the most competent and probative medical opinions of record do not find that there is any evidence of causation or aggravation of the Veteran's psychiatric disorders by her service-connected bilateral knee disorders, hearing loss, neck nevus, or tinnitus.  The two most probative opinions of record, that of the June 2010 and July 2012 VA examinations, were both written by a clinical psychologist, who is therefore highly competent to opine on matters such as the etiology of the Veteran's mental health symptoms.  Prior to writing both examination reports, the examiner reviewed the claims file and gave comprehensive background information regarding the Veteran's personal, medical, and psychiatric histories.  Prior to writing both examination reports, the psychologist performed an in-person examination of the Veteran and provided adequate and detailed explanations of the diagnoses and findings.  The examiner discussed the Veteran's prior medical history at length, including the treatment records and diagnoses of other VA treating medical professionals, and acknowledged her other prior psychiatric diagnoses, including abnormal person ability disorder, somatization disorder, and anxiety, but found the Veteran's current diagnosis to be best characterized as dysthymic disorder.  The June 2010 examination report found that the likely etiologies of the Veteran's depression were her early childhood, relationships problems, and psychosocial issues.  The psychologist specifically noted that the Veteran's psychiatric problems occurred "in many instances when physical issues were not mentioned and were not a major part of the scenario."  While the June 2010 examination report did not discuss whether the Veteran's depression was aggravated by her service-connected disabilities, this was addressed by the July 2012 examination report, which found that the Veteran's psychiatric disorder was not caused or aggravated by any of her service-connected disabilities.  The examiner explained that the Veteran's "depressive symptoms have varied significantly over time and appear to increase during times of family stressors and decrease when these stressors have diminished," as opposed to increasing in severity with worsening physical symptoms.

The Veteran's extensive VA treatment records also do not provide a basis for a finding that depression or other psychiatric disorder is caused or aggravated by service-connected disabilities.  While the Veteran noted to the July 2012 examiner that her tinnitus kept her from falling asleep, and she has asserted that this sleep deprivation exacerbates her depression, this is not supported by the medical evidence of record.  A May 2008 sleep consultation showed no indications of tinnitus affecting the Veteran's sleep, and in fact it was found that insomnia was caused by the Veteran's psychiatric disorders.  These findings are supported by numerous comments regarding the impact of anxiety and depression on sleep made by the Veteran during previous psychiatric treatment.  

The Veteran's treating VA psychiatrist did diagnose her with depression related "largely to her medical problems at this time" since 2009, but as was noted by the June 2010 VA examiner, this was based solely on the Veteran's self-report that her physical conditions were worsening her depression, and this assertion was incorporated into the diagnosis in January 2009, without further explanation or rationale in any of this diagnosis's subsequent appearances in the medical record.  The Veteran's VA treatment records indicate that she has repeatedly been noted to have physical pains which are caused or aggravated by her psychiatric disorders, including notation of possible somatoform or somatization disorder, but the evidence overall does not show the reverse-that her psychiatric disorder has been caused or aggravated by any physical condition. 

The Veteran's contentions are supported by January 2009 and September 2010 letters from her VA psychiatrist, Dr. G.W.  Although the private psychiatrist is competent to discuss the Veteran's diagnoses, the Board finds that his opinions are less probative those that provided by the June 2010 and July 2012 examiner.  The psychiatrist noted in the January 2009 letter that the Veteran expressed "her mental distress through physical symptoms," but also found that "not feeling well physically," specifically her neck and leg pain, worsened her depression.  The psychiatrist stated in September 2010 that chronic pain was a factor affecting the Veteran's depression.  The psychiatrist's letters make no reference to how the Veteran's hearing loss or tinnitus would affect the Veteran's depression and refers only to symptoms of "not feeling well" and "pain," and therefore provides no opinion regarding the Veteran's primary assertion that her depression is worsened by sleep deprivation caused by tinnitus or her statement that hearing loss frustrates her.  This opinion therefore applies only to the impact of the Veteran's knees and neck disabilities on her psychiatric disorder, and is nevertheless found to be less probative on this matter than the other medical evidence of record.  The psychiatrist did not have access to the Veteran's claims file and did not indicate that he was aware of the Veteran's lengthy medical history other than the psychiatric treatment he had provided to the Veteran.  The examiner provided only scant explanation, stating that pain/"not feeling well" worsened the Veteran's depression.  The rationale provided by the VA examiner provided far greater analysis, looking at the change in the Veteran's symptoms over time and noting that they worsened in relation to personal problems and not to changes in physical symptomatology; this medical history was not discussed by Dr. G. W.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Furthermore, Dr. G.W.'s findings are inconsistent with the extensive VA treatment records, which support the findings of the VA examiner by showing that the Veteran overwhelmingly attributes her depression to stresses in her daily life, and only in January 2009, after this claim was initiated, makes the assertion that her physical disabilities aggravated her depression.  The Board, as the fact-finder, finds that the January 2009 and September 2010 psychiatrist's letters, while of probative value, are nevertheless outweighed by the June 2010 and July 2012 VA examination reports.

The Board acknowledges the Veteran's statements indicating that she is frustrated by her hearing loss and tinnitus and that she feels disheartened by her physical limitations and intermittent pain caused, in part, by her right and left knee disabilities.  A veteran is generally competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Her statements are consistent and credible.  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of her psychiatric diagnoses, as such requires medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board acknowledges that the Veteran's service-connected disabilities likely do cause her temporary frustrations with her physical limitations, as would be the case with anyone facing decreased physical mobility or hearing ability.  However, a psychiatric disorder is based on specific, clinically observable symptoms and the etiology of such disorders requires trained, psychiatric expertise to determine their etiology and severity.  Thus, the Veteran's opinion that her depression is caused or aggravated by service-connected disabilities is not a competent opinion.  As such, the medical findings and opinions of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  

With regard to entitlement to service connection for a psychiatric disorder on a direct basis, the Veteran's service treatment records are negative for any evidence that the Veteran first manifested symptoms of a psychiatric disorder in service, nor has she asserted that she had.  The only reference to a mental health symptom in service is a report of temporary depression caused by a birth control implant, and there is no medical evidence that a chronic psychiatric disorder began in service or that any event in service ultimately led to the development of such a disorder.  Furthermore, the Veteran has not at any time claimed continuity of symptomatology since service or that her current psychiatric symptoms are in any way caused directly by any event or injury during active duty service other than as secondary to the symptoms of her service-connected disabilities.  There is therefore no evidence which would allow for a grant of service connection on a direct basis.

The Board further notes that the Veteran has not at any time been diagnosed with a "psychosis," nor is there any evidence that she had a compensably disabling psychosis within one year of her discharge from active duty service.  Therefore service connection on a presumptive basis as a chronic disease is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

In short, the weight of the probative evidence is against finding that the Veteran's psychiatric disorder, to include depression, was caused or aggravated by her service-connected right and left knee disorders, tinnitus, hearing loss, or neck nevus, or that it is related to any event or injury in her active duty service.  Therefore, the claim of entitlement to service connection is denied.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder, to include depression, this rule does not apply, and the claim is denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include depression, is denied.



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


